DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
With regard to the Office action mailed 04/29/2021:
The objection to claim 28 is moot as the claim is cancelled.
The rejection of claims 22, 23, 26 and 27 under 35 USC 112(b) is withdrawn in view of the amendment. The rejection of claims 25 and 28-31 is moot as these claims are cancelled.
The rejection of claims 39-41 under 35 USC 112(a) (new matter) is withdrawn in view of the amendment. The rejection of claim 61 is moot as the claim is cancelled.
The rejection of claims 32 and 60 under 35 USC 102 over Carpentieri is withdrawn in view of the amendment.
The rejection of claims 32 and 60 under 35 USC 101 is withdrawn in view of the amendment.
The rejection of claims 32, 35 and 59 under 35 USC 103 based on Godfrey is withdrawn in view of the amendment; Godfrey did not disclose or suggest an internal positive control having primer binding sites with homology to a bacterial or viral target polynucleotide.
New grounds of rejection are set forth below.
Claim Objections
Claims 23 and 26 are objected to because of the following informalities:
In claim 23, the language “combined reverse transcriptase PCR DNA polymerases” is unclear. Specifically, it is unclear what constitutes a “PCR DNA polymerase” as opposed to just a “DNA polymerase”. It is also unclear whether Applicant means an enzyme that can function as both an RNA-dependent DNA polymerase (i.e. reverse transcriptase) and a DNA-dependent DNA polymerase, or a mixture of different enzymes.
In claim 26, the last line of section (a) reads: “primer binding regions of an4 the RNA IPC”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz (J. Virol. 64(6):2519-2529 (1990)).
With regard to claims 39 and 40, Schwartz disclosed several spliced viral mRNA molecules produced during infection with human immunodeficiency virus (HIV); see abstract. Some were “multiply spliced” (id.). The various exons are shown schematically in Fig. 1B, with the nucleotide positions in the HIV genome indicated for each. Schwartz analyzed these RNAs by reverse transcribing total RNA from HIV infected cells using a primer corresponding to exon 7 (BAMA), then amplified the resulting cDNA using the same primer along with a primer corresponding to exon 1 (BSS); see paragraph spanning pages 2520-2521; see also paragraph spanning pages 2521-2522 and Fig. 2. Schwartz verified the structure of these various mRNAs by cloning and sequencing the cDNAs derived therefrom (page 2523, right column, “Cloning and sequencing of cDNAs”).
For example, one of the mRNAs consisted of exons 1, 4 and 7 (shown as 1.4.7 at the right side of Fig. 2). Referring back to Fig. 1B, it can be seen that exon 1 spans positions 1-289 of the viral genome, exon 4 spans positions 5324-5591, and exon 7 spans positions 7925 onward. Therefore, this mRNA meets the structural requirements for the “control ribonucleic acid molecule” of claim 39 because:
Any region of exon 1 can be used as a forward primer binding site.
Any region of exon 7 can be used as a reverse primer binding site.
Any region of exon 4 can be used as a probe binding site.
Considering the full HIV genome as the “viral polynucleotide”, any region present in HIV mRNA 1.4.7 is also present in the HIV genome. Thus, each of the forward primer binding region, reverse primer binding region, and probe binding region in the 1.4.7 mRNA has homology to a corresponding forward primer binding region, reverse primer binding region and probe binding region in the HIV genome.
The 1.4.7 mRNA lacks the region of the HIV genome between exons 1 and 4, and between exons 4 and 7. Based on the positions to which exons 1, 4 and 7 correspond in the genome, these “missing regions” are each at least 10 nucleic acid bases.
With regard to claim 41, it is noted that any region in exon 1 could be used as a forward primer binding site, while any region in exon 7 could be used as a reverse primer binding site, such that there would be between about 5 and 15 nucleic acid bases 5’ to the forward primer binding site and between about 5 and 15 nucleic acid bases 3’ to the reverse primer binding site that have homology to the “viral target polynucleotide” (i.e. the HIV genome). Referring again to Fig 1B, positions 10-30 of exon 1 could be used as a forward primer binding site (leaving positions 1-9 of exon 1 5’ to the primer binding site). Similarly, a region of exon 7 could be used for the reverse primer binding site leaving only 5-15 nucleic acid bases 3’ to the primer binding site.
With regard to claim 32, since Schwartz synthesized cDNA from total RNA obtained from infected cells in a single tube, that single tube, following the synthesis of the cDNA, would have contained both the RNA and the cDNA. Thus, the cDNA for the mRNA 1.3.4.7 (see Fig. 2) represents an IPC DNA polynucleotide, while the 1.2.4.7 mRNA itself represents an IPC RNA polynucleotide. Any region in exon 1 could be a forward primer binding site (which both share), and any region in exon 4 or 7 could be a reverse primer binding site (which both share). Any site in exon 3 could be a probe binding site for the 1.3.4.7 cDNA (which is not shared with the 1.2.4.7 mRNA), and any site in exon 2 could be a probe not shared with the 1.3.4.7 cDNA). Thus, Schwartz’s completed reverse transcription reaction meets the limitations of claim 32.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a “control ribonucleic acid molecule”. As shown by the rejection of claims 39-41 under 35 USC 102(a)(1) above, the claims encompass a naturally occurring HIV mRNA molecule (e.g. mRNA 1.4.7 as disclosed by Schwartz). This judicial exception is not integrated into a practical application because it contains no additional elements other than the ribonucleic acid molecule itself. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thurman (Diagnostic Microbiology and Infectious Disease 70:1-9 (2011)) in view of Kodani (Journal of Clinical Microbiology 50(3):1057-1060; published online 14 December 2011).
Thurman disclosed a combined positive control for M. pneumoniae, C. pneumoniae, and L. pneumophila comprising a mixture of genomic DNA from strains of each of these organisms, as well as human nucleic acid (page 3, section 2.3). This was used in a multiplex qPCR assay including primers and probes for a target from each organism (id. and see Table 1 for primer and probe sequences). The multiplex qPCR also included the PerfeCTa™ Multiplex qPCR SuperMix (page 3, section 2.3). While Thurman did not explicitly state that this “SuperMix”, or the multiplex qPCR reaction, comprised a “DNA polymerase” or “nucleoside triphosphates”, one of ordinary skill in the art would have been fully aware that these are required components of a PCR reaction. Thus, Thurman’s reaction comprised elements of: “a master mix comprising one or more DNA polymerases, nucleoside triphosphates” as recited in claim M. pneumoniae, C. pneumoniae, and L. pneumophila correspond to the assay specific forward primers, reverse primers and probes]; “an internal sample control detection mix comprising one or more forward primers, one or more reverse primers, and one or more probes that can amplify and detect one or more conserved eukaryotic polynucleotides” as recited in claim 22(c) [note the primers and probes for human RNase P correspond to these components]; and “a pooled target positive control polynucleotide mix comprising two or more target positive control polynucleotides for two or more target polynucleotides” as recited in claim 22(d) [note: Thurman’s combined positive control, discussed above, corresponds to this element].
With regard to claim 27, it is noted that the primers and probes for M. pneumoniae, C. pneumoniae, and L. pneumophila in Thurman’s mixture would be capable of amplifying and detecting the target sequences in the pooled positive control, and thus qualify as positive control primers and probes.
Thurman did not disclose the presence of a “signature sequence polynucleotides” in the pooled target positive control.
Kodani disclosed the inclusion of an Erwinia template in a combined positive control, the purpose being to provide a xeno assay “for laboratory contamination control” (page 1057, right column, lines 8-12).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the pooled positive control of Thurman, and thereby arrive a mixture comprising the pooled positive control, DNA polymerase, nucleoside triphosphates, primers and probes meeting the limitations of claim 22, by including in said pooled positive control a Erwinia or other “xeno” sequence (i.e. one not expected to be present in the sample being tested), in order to “provide for laboratory contamination control” as disclosed by Kodani. Such a “xeno” sequence would qualify as a “signature sequence polynucleotide”, which the instant specification describes as follows: “The signature sequence is a tracer for contamination with a single positive control (PC) or with a PPC. The signature sequence polypeptide [sic, polynucleotide] is a random, artificial or natural polynucleotide. The signature sequence polynucleotide does not cross- amplify with any of the other polynucleotides or controls in the assay system.”

Allowable Subject Matter
Claims 23, 26, 33-36, 58-60 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any claim objections are corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637